Contacts: Wyeth: Media Contacts: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Douglas Petkus Wyeth (973) 660-5218 Investor Contact: Justin Victoria Wyeth (973) 660-5340 Progenics Pharmaceuticals, Inc.: Investor Contacts: Richard W. Krawiec, Ph.D. Vice President Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory A. Lombardo Senior Manager Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media Contact: Aline Schimmel WeissComm Partners (312) 646 –6295 WYETH AND PROGENICS ANNOUNCE POSITIVE OUTCOME OF PHASE 3 CLINICAL STUDY OF SUBCUTANEOUS RELISTOR FOR OPIOID-INDUCED CONSTIPATION IN PATIENTS WITH CHRONIC NON-CANCER PAIN Primary and key secondary efficacy endpoints achieved Collegeville, Pa., and Tarrytown, N.Y., November 26, 2008 – Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), and Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) announced today that a phase 3 clinical study investigating RELISTOR® (methylnaltrexone bromide) subcutaneous injection to treat opioid-induced constipation (OIC) in patients with chronic, non-cancer pain achieved statistical significance for the primary and key secondaryefficacy endpoints. Adverse events observed in this study were similar to those seen in prior studies of subcutaneous RELISTOR. The positive outcome reported today was from the double-blind, randomized placebo-controlled portion of a phase 3 clinical study. “Many patients who take prescription opioids to help relieve their non-cancer pain experience opioid-induced constipation, which can disrupt their lives,” says Gary L. Stiles, M.D., Executive Vice President, Chief Medical Officer, Wyeth Pharmaceuticals. “The results of this study suggest that RELISTOR has the potential to help decrease the constipating effects of opioids for this patient population.” Wyeth and Progenics plan to meet with global regulatory agencies, including the U.S. Food and Drug Administration, to review these data and intend to present results from both the double-blind and open-label phases of the study at an upcoming scientific meeting. “This phase 3 clinical study of RELISTOR subcutaneous injection showed statistically significant improvements in the occurrence of bowel movements in patients with opioid-induced constipation who have chronic, non-cancer pain,” says Paul J.
